—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Hart, J.), dated July 25, 2002, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In response to the defendant’s prima facie showing of entitlement to judgment as a matter of law dismissing the plaintiffs’ action (see Christopher v New York City Tr. Auth., 300 AD2d 336 [2002]; Garvin v Rosenberg, 204 AD2d 388 [1994]), the plaintiff demonstrated the existence of a triable issue of fact (cf. Nigri v City of New York, 294 AD2d 477 [2002]). Accordingly, the motion for summary judgment dismissing the complaint was properly denied (see generally Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Florio, J.P., S. Miller, McGinity and Adams, JJ., concur.